  8:19-cr-00161-BCB-MDN Doc # 57 Filed: 10/27/20 Page 1 of 1 - Page ID # 156




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:19-CR-161

        vs.
                                                            MEMORANDUM AND ORDER
ROSE MARIE TATUM TERRY

                        Defendant.


       This matter is before the Court on Defendant’s request for relief related to her pending

deportation. See Filing 56. Defendant has already filed a similar request for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 in a separate civil action. See Petition for Writ of Habeas

Corpus, Terry v. United States of America, No. 8:20-CV-386 (D. Neb. Sept. 28, 2020), Filing 1.

The Honorable Richard G. Kopf denied that request due to a lack of supporting allegations and

failure to contest the arrest related to this case. See Terry v. United States of America, No. 8:20-

CV-386, Filing 7. Furthermore, immigration court is the appropriate setting to address issues

relating to Defendant’s pending immigration case, and this Court lacks jurisdiction over such

matters. For these reasons, the Court denies Defendant’s motion.


       IT IS ORDERED:

       1. Defendant’s Motion (Filing 56) is denied.


                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
